DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 25 March 2020 and 21 April 2020 have been considered.
	Claims 1-16 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Clostridium thermocellum M2_15-C8, accession number NITE ABP-02390.  Thus in order to practice the subject matter of this claim one would need access to the strain Clostridium thermocellum M2_15-C8, accession number NITE ABP-02390.  The present application, however, fails to comply with the requirements for deposit of a biological material.  Consequently, the specification does not provide an adequate written description of the subject matter encompassed by Claim 2.  In particular, the present application does not comply with the requirements for deposit of biological material at least because there is no indication that (A) access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14  and 35 U.S.C. 122, and (B) with one exception (see 37 CFR 1.808(b)), that all restrictions imposed by the depositor on the availability to the public of the deposited biological material be irrevocably removed upon the granting of the patent.
See also 37 CFR 1.801-1.809 for the rules governing deposit of biological material and MPEP 2402-2411.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites the strain Clostridium thermocellum M2_15-C8, accession number NITE ABP-02390.  Thus in order to practice the subject matter of this claim one would need access to the strain Clostridium thermocellum M2_15-C8, accession number NITE ABP-02390.  The 
See also 37 CFR 1.801-1.809 for the rules governing deposit of biological material and MPEP 2402-2411.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clostridium thermocellum …” since the claim contains no recitation of any active step and, therefore, one cannot ascertain the metes and bounds of the claim.  Note that the recitation of “comprises the ultraviolet radiation intensity …” is not regarded as the recitation of an active step but, rather, merely recites an ultraviolet radiation intensity.  Claims 4-6 are rejected due to their dependency upon Claim 3.
	Claim 7 is indefinite in its recitation of a “production process of cellulase and xylanase …” since the claim contains no recitation of any active step and, therefore, one cannot ascertain the metes and bounds of the claim.  Note that the recitation of “comprising the cultivation step … in a carbon source” is not regarded as the recitation of an active step but, rather, merely recites that a cultivation step takes place.  Claims 8-16 are rejected due to their dependency upon Claim 7.
	Claim 15 is indefinite in its recitation of “use of enzymes produced from the process according to claim 7” because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).  Claim 16 is rejected due to its dependency upon Claim 15.  In addition, Claim 15 is indefinite in its recitation of “the biomass” since there is no antecedent basis for “the biomass”, and Claim 16 is indefinite in its recitation of “the bagasse” since there is no antecedent basis for “the bagasse”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 9, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (Agricultural and Biological Chemistry, 54(3): 825-826, 1990).
	Mori describes mutant strains of Clostridium thermocellum produced by UV irradiation.  The cells were irradiated with UV light using a 15W germicidal lamp at a distance of 20cm for 0.5 to 30 minutes under a stream of N2 gas (i.e., the process was anaerobic) (page 825, left column, last paragraph).  The UV irradiation is not expressed in the same units as recited by Claims 3 and 4 but since a mutant was produced which produces enhanced amounts of cellulase and xylanase, the UV intensity used by Mori is regarded as within the scope recited by Claims 3 and 4.  The C. thermocellum mutant strains were incubated with Avicel (a cellulose) or newspaper (which contains lignin and hemicellulose) at 60oC for times ranging from 12 hours to 8 days and at ratios of bacteria to carbon source ranging from 2:1 to 1:1.  The C. thermocellum mutant strains produced enhanced amounts of Avicelase, CMCase and cellobiase (i.e., cellulases) as well as xylanase (Table 1).  In addition, the C. thermocellum mutant strains showed enhanced degradation of cellulose (Figure 1) and newspaper (Figure 2), i.e., processes in which cellulase and xylanase were produced and saccharification occurred.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tailliez et al. 1989b (Applied and Environmental Microbiology, 55(1): 203-206, 1989).
	Tailliez et al. 1989b describe mutant strains of Clostridium thermocellum produced by UV irradiation (abstract).  Spores of the C. thermocellum cells were irradiated with UV light at -2 from a germicidal lamp at a fluence rate of 8Wm-2 under anaerobic conditions (note that culture and irradiation conditions are described by Tailliez et al. 1989a (Applied and Environmental Microbiology, 55(1): 207-211, 1989 -- see the IDS filed 21 April 2020); see also Tailliez et al. 1989b at page 203, right column, first paragraph).  The UV irradiation is not expressed in the same units as recited by Claims 3 and 4 but since a mutant was produced which produces enhanced amounts of cellulase and xylanase, the UV intensity used by Tailliez et al. 1989b is regarded as within the scope recited by Claims 3 and 4.  The first irradiation step results in the production of mutant A1 (page 203, left column, last paragraph).  Mutant A1 was subjected to a second UV irradiation step to produce mutant 648 (page 203, right column, first paragraph).  Both mutants A1 and 647 exhibited enhanced ability to degrade cellulose thus indicating that they produced enhanced amounts of cellulase and xylanase (Figures 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (Agricultural and Biological Chemistry, 54(3): 825-826, 1990) in view of Zhang et al. (see the IDS filed 25 March 2020).
Mori has been discussed above.  That reference does not describe the use of bagasse as a carbon source for producing cellulase or xylanase from a C. thermocellum mutant or in a saccharification process.  
	Zhang et al. describe enzymes for use in saccharification and fermentation processes which involve the degradation of cellulose (paragraphs [0018]-[0020]).  Bagasse can be used as the source of cellulose (paragraph [00423]).
	It would have been obvious to one of ordinary skill in the art to have used bagasse in the processes described by Mori for saccharification and producing cellulases and xylanase because Zhang et al. teach that bagasse is an appropriate source of cellulose for such processes.  In addition, the particular ratio of bacteria to carbon source (Claim 8) is a parameter for optimization by routine experimentation and performing UV irradiation twice (Claim 6) is an obvious design choice for optimization of the characteristics of the C. thermocellum mutants.

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tailliez et al. 1989b (Applied and Environmental Microbiology, 55(1): 203-206, 1989) in view of Zhang et al. (see the IDS filed 25 March 2020).
	Tailliez et al. 1989b has been discussed above.  While Tailliez et al. 1989b describe the use of mutants A1 and 647 in processes involving cellulose degradation and the production of ethanol using a cellulose carbon source (Figures 2-4 and Table 1), the amount of bacterial mutant used was expressed in turbidity units and not grams so one cannot calculate a ratio of grams of bacteria to grams of carbon source as recited by Claims 7 and 8.  Regardless of how the amount of bacteria is measured for use in these cultures, optimization of the amount of oC and for times up to 5 days.  Consequently the procedures for producing cellulase and xylanase and for saccharification of biomass recited by Claim 7-16 would have been obvious from the disclosure of Tailliez et al.  Although Tailliez et al. do not describe the use of bagasse as a carbon source for producing cellulase or xylanase from a C. thermocellum mutant or in a saccharification process,  Zhang et al. describe enzymes for use in saccharification and fermentation processes which involve the degradation of cellulose (paragraphs [0018]-[0020]).  Bagasse can be used as the source of cellulose (paragraph [00423]).  It would have been obvious to one of ordinary skill in the art to have used bagasse in the processes described by Tailliez et al. 1898b for saccharification and producing cellulases and xylanase because Zhang et al. teach that bagasse is an appropriate source of cellulose for such processes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0079434 is the publication corresponding to the present application.
Mendez et al. describe a Clostridium thermocellum mutant produced by UV irradiation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652